DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2003309727 A is a general background reference covering: To enhance the compression efficiency and to perform compression with excellent reproducibility.
SOLUTION: The image encoding method of this invention includes: a step S201 of applying color reduction processing to an original image and outputting color information and a color index image; a step S203 of comparing values of color gravity centers of respective color information items and integrating the tow color information items compared with each other as the same color; a step S204 of converting the value of the color gravity center included in all the color information items into values of a luminance signal and color difference signals, comparing the luminance and color difference values after the conversion, and applying composite processing to the color information items whose compared values are close to each other; a step S205 of outputting the value of the color gravity center of highest-order color information as background color data; a step S206 of using the color information other than the highest-order and the index color image to produce a binary image by each color and applying compression processing to the image by a method such as the MMR (modified modified read) method; and a step S207 of combining the background color data and the binary image compression data to produce and output compression data (output), (see abstract).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a change unit configured to change a pixel value of an edge pixel indicating an edge portion of an image based on the image data having the quantized color in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
 A color reduction processing unit 303 executes color reduction processing, based on the number of colors predetermined for the original image, and the edge detection signal 302 described in the specification [see Applications Specification, paragraph 26, figure 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al. (Suwa) (US 2008/0106569 A1) in view of Kato et al. (Kato) (US 2014/0010442 A1).
Regarding claim 1, Suwa discloses an apparatus (e.g., figure 1A) comprising: 
a reading unit configured to read an image of an original document and generate image data (e.g., A reading unit 14 having a CCD corresponds to the reading apparatus 34 in FIG. 1B, reads the original image, and outputs analog luminance data of red (R), green (G), and blue (B). The reading unit 14 may have a contact type image sensor (CIS) in place of the CCD. If the MFP apparatus 1 has the ADF 31 as illustrated in FIGS. 1A and 1B, since order sheets can be continuously read, paragraph 49); 
a change unit configured to change a pixel value of an edge pixel indicating an edge portion of an image based on the image data having the quantized color (e.g., since it is necessary to retry the arithmetic operation for the edge emphasis correction, an arithmetic operation amount increases and a time necessary for the edge emphasis correction becomes long. In the embodiment, therefore, in place of directly arithmetically operating the pixel concentration after the edge emphasis correction, paragraph 83), 
wherein, in a case where the pixel value of the edge pixel is a pixel value changed by the color reduction processing to decrease a luminance, the change unit changes the pixel value of the edge pixel to a pixel value of a pixel having a highest luminance among pixels surrounding the edge pixel (e.g., an edge emphasizing condition is changed so that the target pixel is corrected to the maximum luminance value side at the time of the edge emphasis correction, paragraph 83), and 
wherein, in a case where the pixel value of the edge pixel is a pixel value changed by the color reduction processing to increase a luminance, the change unit changes the pixel value of the edge pixel to a pixel value of a pixel having a lowest luminance among pixels surrounding the edge pixel (e.g., a maximum luminance value and a minimum luminance value of the pixels arranged in the edge direction among the pixels in a predetermined range around the target pixel as a center are obtained and the minimum luminance value is approximately used as a luminance of the pixel obtained after the edge emphasis correction, paragraph 83).  
Suwa does not specifically disclose a reduction unit configured to execute color reduction processing of quantizing color of the generated image data.
Kato discloses a reduction unit configured to execute color reduction processing of quantizing color of the generated image data (e.g., The quantization unit 402 binarizes the image data after the filtering with the parameter (threshold) decided based on the degree of similarity to the platen cover 101. This determines an edge and a portion other than the edge. In this case, a portion with a value equal to or more than the threshold is determined as an edge portion, and other portions are determined as not being the edge portion. When filtering R, G, and B signal values, the apparatus may perform binarization processing for each value and determine a portion as an edge if either of the values is equal to or more than a threshold., paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Suwa to include a reduction unit configured to execute color reduction processing of quantizing color of the generated image data as taught by Kato. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Suwa by the teaching of Kato to have better image quality.

Regarding claim 2, Kato discloses further comprising a determination unit configured to determine, for each pixel of the edge portion of the image based on the image data having the quantized color, whet her a change to a lower luminance or a change to a higher luminance is made by the color reduction processing (e.g., The first embodiment will exemplify a case in which the region extraction unit 304 performs edge detection processing by filtering, and a region extraction parameter is set as a quantization threshold for determining whether an image after filtering is an edge or a portion other than an edge, paragraph 37).  

Regarding claim 3, Kato discloses wherein the determination unit performs determination by comparing a pixel value of an edge pixel indicating an edge portion of an image based on image data before the color reduction processing is executed (e.g., A conventional automatic crop function reads an image of a document in a region equivalent to a platen and detects the edge of the document based on a difference in color such as luminance and chroma in the read image, paragraph 5), and a pixel value of an edge pixel indicating an edge portion of an image based on image data - 20 -10210563US01 after the color reduction processing is executed (e.g.,  The first embodiment will exemplify a case in which the region extraction unit 304 performs edge detection processing by filtering, and a region extraction parameter is set as a quantization threshold for determining whether an image after filtering is an edge or a portion other than an edge, paragraph 37).  

Regarding claim 6,  Suwa discloses wherein, in a case where the pixel value of the edge pixel is a pixel value changed by the color reduction processing to decrease a luminance, the change unit changes the pixel value of the edge pixel to a pixel value of a pixel having a highest luminance among 5 x 5 pixels except for the edge pixel at center (e.g., an edge emphasizing condition is changed so that the target pixel is corrected to the maximum luminance value side at the time of the edge emphasis correction, paragraphs 74, 83. Note: in paragraph 74, Suwa disclosing In the embodiment, since the range of about six pixels is assumed to be the reading range, a reference area of (7.times.7) pixels is used. It is desirable to properly set the reference area according to performance of the image pickup element such as the number of pixels of the image pickup element on which one pixel on the original image influences, spot diameter, the number of blur pixels, MTF, or the like which including 5x5 pixels), and
wherein, in a case where the pixel value of the edge pixel is a pixel value changed by the color reduction processing to increase a luminance, the change unit changes the pixel value of the edge pixel to a pixel value of a pixel having a lowest luminance among 5 x 5 pixels except for the edge pixel at center (e.g., a maximum luminance value and a minimum luminance value of the pixels arranged in the edge direction among the pixels in a predetermined range around the target pixel as a center are obtained and the minimum luminance value is approximately used as a luminance of the pixel obtained after the edge emphasis correction, paragraphs 79, 83).

Regarding claim 7, claim 7 is a method claim with limitations similar of limitations of claim 1. Therefore claim 7 is rejected as set forth above as claim 1.

Regarding claim 8, claim 8 is a method claim with limitations similar of limitations of claim 2. Therefore claim 8 is rejected as set forth above as claim 2.

Regarding claim 9, claim 9 is a method claim with limitations similar of limitations of claim 3. Therefore claim 9 is rejected as set forth above as claim 3.

Regarding claim 12, claim 12 is a method claim with limitations similar of limitations of claim 6. Therefore claim 12 is rejected as set forth above as claim 6.

Regarding claim 13, claim 13 is a non-transitory computer-readable storage medium claim with limitations similar of limitations of claim 1. Therefore claim 13 is rejected as set forth above as claim 1.

Regarding claim 14, claim 14 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 2. Therefore claim 14 is rejected as set forth above as claim 2.

Regarding claim 15, claim 15 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 2. Therefore claim 14 is rejected as set forth above as claim 2.

Regarding claim 18, claim 18 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 6. Therefore claim 18 is rejected as set forth above as claim 6.


Claims 4, 5, 10, 11 and 16, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al. (Suwa) (US 2008/0106569 A1) in view of Kato et al. (Kato) (US 2014/0010442 A1) as applied to claim 1 above, and further in view of Abe (US 2003/0179419 A1).

Regarding claims 4 and 5, Suwa and Kato do not specifically disclose further comprising a transmission unit configured to transmit image data compressed by a compression unit; and 
wherein the compression unit compresses image data, using a Modified Modified READ (MMR) scheme.  
Abe discloses further comprising a transmission unit configured to transmit image data compressed by a compression unit; and wherein the compression unit compresses image data, using a Modified Modified READ (MMR) scheme (e.g.,  The image compression/decompression unit 140 performs various compression/decompression processes such as a JPEG (Joint Photographic Experts Group) process for the multivalued image data, and JBIC (Joint Bi-level Image experts Group), MMR (Modified Modified READ) and MH (Modified Huffman) processes for the binary image data. A PCT bridge 130 is a bus bridge which is used to convert data between the system bus 107 and a later-described PCI bus 109, and a bus arbiter 160 performs bus arbitration for PCI devices connected to the PCI bus 109, paragraph 35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Suwa and Kato to include further comprising a transmission unit configured to transmit image data compressed by a compression unit; and wherein the compression unit compresses image data, using a Modified Modified READ (MMR) scheme as taught by Abe. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Suwa and Kato by the teaching of Abe to transmit image data faster and effectively.

Regarding claim 10 and 11, claims 10 and 11 are a method claim with limitations similar of limitations of claims 4 and 5. Therefore claims 10 and 11 are rejected as set forth above as claims 4 and 5.

Regarding claim 16 and 17, claims 16 and 17 are a non-transitory computer-readable storage medium claims with limitations similar of limitations of claims 4 and 5. Therefore claims 16 and 17 are rejected as set forth above as claims 4 and 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672